Title: To James Madison from Fulwar Skipwith, 14 November 1807
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris 14 Novr. 1807

I was fortunate, the day of the departure of Doctr. Bullus from Paris, (the 30th. of last month) to procure an official Copy of the Judgment of the Council of Prizes in the Case of the Horizon, which I committed for you to the Doctor’s charge.  I now send another Copy, printed, of the said judgment, together with a sheet of observations prepared by the lawyer employed by me to defend the cause of the Horizon, which I have thought worthy of the attention, at this moment of our Minister, & have therefore transmitted them to him, as will be seen by the copies of the Correspondence, connected with the Subject of the Judgment in question, which I think it proper here to annex.  I am with the most respectful consideration Sir, Your Mo. Ob. Servt.

Fulwar Skipwith

